Exhibit 10.7

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

 

 

You have been awarded Restricted Share Units of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·

Your name:

[_________________________________________________________________________

]

 

 

·

Total number of Restricted Share Units awarded:

[___________________________________________

]

 

 

 

·

Date of Grant:

[_______________________________________________________________________

]

 

 

 

·

Grant ID:

[___________________________________________________________________________

]

 

 

·

Your Award of Restricted Share Units is governed by the terms and conditions set
forth in:

 

·                 this Notice of Restricted Share Unit Award;

 

·                 the Restricted Share Unit Award Terms attached hereto as
Exhibit A (the “Award Terms”); and

 

·                 the Company’s Amended and Restated 2008 Incentive Plan, the
receipt of a copy of which you hereby acknowledge.

 

·                 Schedule for Vesting1:

 

Except as otherwise provided under the Award Terms, the Restricted Share Units
awarded to you will vest as follows, provided you continuously serve as a member
of the Board through the applicable vesting date:

 

Schedule for Vesting

Date of Vesting

 

No. of Restricted
Share Units Vesting at 
Vesting Date

 

Cumulative No. of 
Restricted Share Units
Vested at Vesting Date

 

 

 

 

 

[Three months after Date of Grant]

 

[                                     ]

 

[                                     ]

[Six months after Date of Grant]

 

[                                     ]

 

[                                     ]

[Nine months after Date of Grant]

 

[                                     ]

 

[                                     ]

[First anniversary of Date of Grant]

 

[                                     ]

 

[                                     ]

 

·                 Please sign and return to the Company this Notice of
Restricted Share Unit Award, which bears an original signature on behalf of the
Company.  You are urged to do so promptly.

 

--------------------------------------------------------------------------------

1 Revise as needed to reflect the vesting terms of the grant.

 

--------------------------------------------------------------------------------


 

·                 Please return the signed Notice of Restricted Share Unit Award
to the Company at:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

 

·                 By accepting the Award, you are deemed to be bound by the
terms and conditions set forth in the Amended and Restated 2008 Incentive Plan,
this Notice of Restricted Share Unit Award and the Award Terms.

 

You should retain the enclosed duplicate copy of this Notice of Restricted Share
Unit Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

 

 

 

Humam Sakhnini

 

 

Chief Strategy & Talent Officer

 

 

 

 

 

Date:

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

[Name of Grantee]

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AWARD TERMS

 

 

1.         Definitions.

 

(a)        For purposes of these Award Terms, the following terms shall have the
meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 10 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company and its subsidiaries.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Disability” means “permanent and total disability” as defined in
Section 22(e)(3) of the Code, as interpreted by the Company (with such
interpretation to be final, conclusive and binding for purposes of these Award
Terms).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Rules and Regulations” means (i) the Securities Act or any comparable
federal securities law and all applicable state securities laws, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

--------------------------------------------------------------------------------


 

“Grant Notice” means the Notice of Restricted Share Unit Award to which these
Award Terms are attached as Exhibit A.

 

“Plan” means the Amended and Restated Activision Blizzard, Inc. 2008 Incentive
Plan, as amended from time to time.

 

“Restricted Share Units” means units subject to the Award, which represent the
conditional right to receive Common Shares in accordance with the Grant Notice
and these Award Terms, unless and until such units become vested or are
forfeited to the Company in accordance with the Grant Notice and these Award
Terms.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Separation from Service” means “separation from service” within the meaning of
Section 409A.

 

“Vested Shares” means the Common Shares to which the holder of the Restricted
Share Units becomes entitled upon vesting thereof in accordance with Section 2
or 3 hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
under any applicable law to be withheld from amounts otherwise payable to
Grantee.

 

(b)        Any capitalized term used but not otherwise defined herein shall have
the meaning ascribed to such term in the Plan.

 

2.         Vesting.  Except as otherwise set forth in these Award Terms, the
Restricted Share Units shall vest in accordance with the “Schedule for Vesting”
set forth on the Grant Notice.  Each Restricted Share Unit, upon vesting
thereof, shall entitle the holder thereof to receive one Common Share (subject
to adjustment pursuant to Section 10 hereof).

 

3.         Termination of Service.

 

(a)        Death or Disability.  Unless the Committee determines otherwise, in
the event that Grantee incurs a Separation from Service due to his or her death
or Disability, the Restricted Share Units shall immediately vest as of the date
of such Separation from Service.

 

(b)        Change of Control.  Unless the Committee determines otherwise, in the
event that Grantee incurs a Separation from Service pursuant to the terms of any
business combination or similar transaction involving the Company, the
Restricted Share Units shall immediately vest as of the date of such Separation
from Service.

 

(c)        Other.  Unless the Committee determines otherwise, in the event that
Grantee incurs a Separation from Service for any reason not addressed by
Section 3(a) or 3(b)

 

A-2

--------------------------------------------------------------------------------


 

hereof, as of the date of such Separation from Service all Restricted Share
Units shall cease to vest and, with the exception of any Vested Shares that have
yet to settle pursuant to Section 8 hereof, shall immediately be forfeited to
the Company without payment of consideration by the Company.

 

4.         Tax Withholding.  The Company shall have the right to require Grantee
to satisfy any Withholding Taxes resulting from the vesting of any Restricted
Share Units, the issuance or transfer of any Vested Shares or otherwise in
connection with the Award at the time such Withholding Taxes become due.  The
Company shall determine the method or methods Grantee may use to satisfy any
Withholding Taxes contemplated by this Section 4, which may include any of the
following:  (a) by delivery to the Company of a bank check or certified check or
wire transfer of immediately available funds; (b) through the delivery of
irrevocable written instructions, in a form acceptable to the Company, that the
Company withhold Vested Shares otherwise then deliverable having a value equal
to the aggregate amount of the Withholding Taxes (valued in the same manner used
in computing the amount of such Withholding Taxes); (c) if securities of the
Company of the same class as the Vested Shares are then traded or quoted on a
national securities exchange, the Nasdaq Stock Market, Inc. or a national
quotation system sponsored by the National Association of Securities
Dealers, Inc., through the delivery of irrevocable written instructions, in a
form acceptable to the Company, to the Equity Account Administrator (or, with
the Company’s consent, such other brokerage firm as may be requested by the
Grantee) to sell some or all of the Vested Shares and to thereafter deliver
promptly to the Company from the proceeds of such sale an amount in cash equal
to the aggregate amount of such Withholding Taxes; or (d) by any combination of
(a), (b) and (c) above.  Notwithstanding anything to the contrary contained
herein, any entity in the Company Group shall have the right to ensure that all
Withholding Taxes contemplated by this Section 4 are satisfied by
(i) withholding from any compensation paid to Grantee, (ii) withholding Vested
Shares otherwise then deliverable (in which case Grantee will be deemed to have
been issued the full number of Vested Shares), and (iii) arranging for the sale,
on Grantee’s behalf, of Vested Shares otherwise then deliverable.  The Company
shall have no obligation to deliver any Vested Shares unless and until all
Withholding Taxes contemplated by this Section 4 have been satisfied.

 

5.         Deemed Agreement.  By accepting the Award, Grantee is deemed to be
bound by the terms and conditions set forth in the Plan, the Grant Notice and
these Award Terms.

 

6.         Reservation of Shares.  The Company shall at all times reserve for
issuance or delivery upon vesting of the Restricted Share Units such number of
Common Shares as shall be required for issuance or delivery upon vesting
thereof.

 

7.         Dividend Equivalents.  In the event that any cash dividends are
declared and paid on Common Shares to which the holder of the Restricted Share
Units would be entitled upon vesting thereof, such holder shall be paid, no
later than the 45th day following the year in which the related dividends are
paid, the amount that such holder would have received if the Restricted Share
Units had vested, and the Common Shares to which such holder was thereupon
entitled had been issued and outstanding and held of record by such holder, as
of the record date for such dividend; provided, however, that no such dividend
equivalents shall be paid if the Restricted Share Units have been forfeited to
the Company in accordance with Section 3 hereof prior to

 

A-3

--------------------------------------------------------------------------------


 

payment thereof.  For purposes of the time and form of payment requirements of
Section 409A, such dividend equivalents shall be treated separately from the
Restricted Share Units.

 

8.         Receipt and Delivery.  As soon as administratively practicable (and,
in any event, within 30 days) after (a) with respect to the portion of the
Restricted Share Units that vest on or before the first anniversary of the Date
of Grant either in accordance with the “Schedule for Vesting” set forth on the
Grant Notice or due to a Separation from Service pursuant to Section 3 hereof,
the earlier of (i) the first anniversary of the Date of Grant and (ii) the date
of Grantee’s Separation from Service and (b) with respect to the portion of the
Restricted Share Units that vest after the first anniversary of the Date of
Grant either in accordance with the “Schedule for Vesting” set forth on the
Grant Notice or due to a Separation from Service pursuant to Section 3 hereof,
the earlier of (i) the second anniversary of the Date of Grant and (ii) the date
of Grantee’s Separation from Service, any Restricted Share Units vest, the
Company shall (x) effect the issuance or transfer of the resulting Vested
Shares, (y) cause the issuance or transfer of such Vested Shares to be evidenced
on the books and records of the Company, and (z) cause such Vested Shares to be
delivered to a Company-Sponsored Equity Account in the name of the person
entitled to such Vested Shares (or, with the Company’s consent, such other
brokerage account as may be requested by such person); provided, however, that,
in the event such Vested Shares are subject to a legend as set forth in
Section 15 hereof, the Company shall instead cause a certificate evidencing such
Vested Shares and bearing such legend to be delivered to the person entitled
thereto.

 

9.         Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the generality or
effect of the foregoing, any decision or determination to be made by the
Committee pursuant to these Award Terms, including whether to grant or withhold
any consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
however, no such amendment may materially and adversely affect the rights of
Grantee taken as a whole without Grantee’s consent.  Without intending to limit
the generality or effect of the foregoing, the Committee may amend the terms of
the Award (i) in recognition of unusual or nonrecurring events (including,
without limitation, events described in Section 10 hereof) affecting any entity
in the Company Group or any of the Company’s other affiliates or the financial
statements of any entity in the Company Group or any of the Company’s other
affiliates, (ii) in response to changes in applicable laws, regulations or
accounting principles and interpretations thereof, or (iii) to prevent the Award
from becoming subject to any adverse consequences under Section 409A.

 

10.       Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 12 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of Grantee that otherwise would result from (a) any
stock dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(b) any change of control, merger, consolidation, spin-off, split-off, spin-out,
split-up,

 

A-4

--------------------------------------------------------------------------------


 

reorganization, partial or complete liquidation or other distribution of assets,
or issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the
foregoing.  Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for the Award such
alternative consideration (including, without limitation, cash), if any, as it
may determine to be equitable in the circumstances and may require in connection
therewith the surrender of the Award.

 

11.       Registration and Listing.  Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to issue or transfer any
Restricted Share Units or Vested Shares, and no Restricted Share Units or Vested
Shares may be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of or encumbered in any way, unless such transaction is in compliance
with all Exercise Rules and Regulations.  The Company is under no obligation to
register, qualify or list, or maintain the registration, qualification or
listing of, Restricted Share Units or Vested Shares with the SEC, any state
securities commission or any securities exchange, securities association, market
system or quotation system to effect such compliance.  Grantee shall make such
representations and furnish such information as may be appropriate to permit the
Company, in light of the then existence or non-existence of an effective
registration statement under the Securities Act relating to Restricted Share
Units or Vested Shares, to issue or transfer Restricted Share Units or Vested
Shares in compliance with the provisions of that or any comparable federal
securities law and all applicable state securities laws.  The Company shall have
the right, but not the obligation, to register the issuance or transfer of
Restricted Share Units or Vested Shares or resale of Restricted Share Units or
Vested Shares under the Securities Act or any comparable federal securities law
or applicable state securities law.

 

12.       Transferability.  Subject to the terms of the Plan and only with the
Company’s consent, Grantee may transfer Restricted Share Units for estate
planning purposes or pursuant to a domestic relations order; provided, however,
that any transferee shall be bound by all of the terms and conditions of the
Plan, the Grant Notice and these Award Terms and shall execute an agreement in
form and substance satisfactory to the Company in connection with such transfer;
and provided, further that Grantee will remain bound by the terms and conditions
of the Plan, the Grant Notice and these Award Terms.  Except as otherwise
permitted under the Plan or this Section 12, the Restricted Share Units shall
not be transferable by Grantee other than by will or the laws of descent and
distribution.

 

13.       Compliance with Applicable Laws and Regulations and Company Policies
and Procedures.

 

(a)        Grantee is responsible for complying with (i) any federal, state and
local taxation laws applicable to Grantee in connection with the Award and
(ii) all Exercise Rules and Regulations.

 

(b)        The Award is subject to the terms and conditions any policy requiring
or permitting the Company to recover any gains realized by Grantee in connection
with the Award.

 

A-5

--------------------------------------------------------------------------------


 

14.       Section 409A.

 

(a)        Payments contemplated with respect to the Award are intended to
comply with Section 409A, and all provisions of the Plan, the Grant Notice and
these Award Terms shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A. 
Notwithstanding the foregoing, (i) nothing in the Plan, the Grant Notice and
these Award Terms shall guarantee that the Award is not subject to taxes or
penalties under Section 409A and (ii) if any provision of the Plan, the Grant
Notice or these Award Terms would, in the reasonable, good faith judgment of the
Company, result or likely result in the imposition on Grantee or any other
person of taxes, interest or penalties under Section 409A, the Committee may, in
its sole discretion, modify the terms of the Plan, the Grant Notice or these
Award Terms, without the consent of Grantee, in the manner that the Committee
may reasonably and in good faith determine to be necessary or advisable to avoid
the imposition of such taxes, interest or penalties; provided, however, that
this Section 14 does not create an obligation on the part of the Committee or
the Company to make any such modification, and in no event shall the Company be
liable for the payment of or gross up in connection with any taxes, interest or
penalties owed by Grantee pursuant to Section 409A.

 

(b)        Neither Grantee nor any of Grantee’s creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable with respect to the Award to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment. 
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to Grantee or for Grantee’s benefit with
respect to the Award may not be reduced by, or offset against, any amount owing
by Grantee to the Company.

 

(c)        Notwithstanding anything to the contrary contained herein, if (i) the
Committee determines in good faith that the Restricted Share Units are deferred
compensation for purposes of Section 409A, (ii) Grantee is a “specified
employee” (as defined in Section 409A) and (iii) a delay in the issuance or
transfer of Vested Shares to Grantee or his or her estate or beneficiaries
hereunder by reason of Grantee’s Separation from Service with any entity in the
Company Group is required to avoid tax penalties under Section 409A but is not
already provided for by this Award, the Company shall cause the issuance or
transfer of such Vested Shares to Grantee or Grantee’s estate or beneficiary
upon the earlier of (A) the date that is the first business day following the
date that is six months after the date of Grantee’s Separation from Service or
(B) Grantee’s death.

 

A-6

--------------------------------------------------------------------------------


 

15.       Legend.  The Company may, if determined by it based on the advice of
counsel to be appropriate, cause any certificate evidencing Vested Shares to
bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

16.       No Right to Continued Service.  Nothing contained in the Grant Notice
or these Award Terms shall be construed to confer upon Grantee any right to
continued service on the Board or derogate from any right of the Company or its
stockholders remove Grantee from the Board at any time, with or without cause.

 

17.       No Rights as Stockholder.  No holder of Restricted Share Units shall,
by virtue of the Grant Notice or these Award Terms, be entitled to any right of
a stockholder of the Company, either at law or in equity, and the rights of any
such holder are limited to those expressed, and are not enforceable against the
Company except to the extent set forth in the Plan, the Grant Notice or these
Award Terms.

 

18.       Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

19.       Venue and Governing Law.

 

(a)        For purposes of litigating any dispute that arises directly or
indirectly from the Grant Notice or these Award Terms, the parties submit and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Los Angeles County,
California or the federal courts of the United States for the Central District
of California, regardless of where the grant of the Restricted Share Units is
made and/or to be performed.

 

(b)        To the extent that federal law does not otherwise control, the
validity, interpretation, performance and enforcement of the Grant Notice and
these Award Terms shall be governed by the laws of the State of Delaware,
without giving effect to principles of conflicts of laws thereof.

 

A-7

--------------------------------------------------------------------------------


 

20.       Successors and Assigns.  The provisions of the Grant Notice and these
Award Terms shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and Grantee and, to the extent applicable, Grantee’s
permitted assigns under Section 12 hereof and Grantee’s estate or beneficiaries
as determined by will or the laws of descent and distribution.

 

21.       Notices.

 

(a)        Any notice or other document which Grantee may be required or
permitted to deliver to the Company pursuant to or in connection with the Grant
Notice or these Award Terms shall be in writing, and may be delivered personally
or by mail, postage prepaid, or overnight courier, addressed to the Company, at
its office at 3100 Ocean Park Boulevard, Santa Monica, California 90405, Attn:
Stock Plan Administration, or such other address as the Company by notice to
Grantee may designate in writing from time to time.  Notices shall be effective
upon delivery.

 

(b)        Any notice or other document which the Company may be required or
permitted to deliver to Grantee pursuant to or in connection with the Grant
Notice or these Award Terms shall be in writing, and may be delivered personally
or by mail, postage prepaid, or overnight courier, addressed to Grantee at the
address shown on the records of the Company, or such other address as Grantee by
notice to the Company may designate in writing from time to time.  The Company
may also, in its sole discretion, deliver any such document to Grantee
electronically via an e-mail to Grantee at his or her Company-provided email
address or through a notice delivered to such e-mail address that such document
is available on a website established and maintained on behalf of the Company or
a third party designated by the Company, including, without limitation, the
Equity Account Administrator.  Notices shall be effective upon delivery.

 

22.       Conflict with Plan.  In the event of any conflict between the terms of
the Grant Notice or these Award Terms and the terms of the Plan, the terms of
the Plan shall control.

 

23.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on Grantee’s participation in the Plan, on the
Restricted Share Units and on any Common Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to
facilitate the administration of the Plan, and to require Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

24.       Waiver.  Grantee acknowledges that a waiver by the Company of a breach
of any provision of these Award Terms shall not operate or be construed as a
waiver of any other provision of these Award Terms, or of any subsequent breach
by Grantee or any other grantee of an equity award from the Company.

 

A-8

--------------------------------------------------------------------------------

 